 Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 1 of 21 Page ID #:1108




 1 A. Justin Lum (SBN: 164882)
   LUM LAW GROUP
 2 1005 E. Colorado Blvd., #207
 3 Pasadena,  CA 91106
   Phone: (626) 795-8886
 4 Facsimile: (626) 795-8836
   Lead Counsel
 5
   Cindy Tran, Esq. (SBN: 228214)
 6 CNT LAW GROUP
   8806 E. Las Tunas Drive
 7 San Gabriel, CA 91776
   Phone: (626) 788-2687
 8 Facsimile: (626) 788-9053
   Co-Counsel
 9
   Attorneys for Plaintiffs
10 CHRISTOPHER SPEIDEL and
   MAZIAR GOLESTANEHZADEH
11
12                      UNITED STATES DISTRICT COURT
13                     CENTRAL DISTRICT OF CALIFORNIA
14
   CHRISTOPHER SPEIDEL, an                  Case No.: 2:20-cv-4653
15 individual and MAZIAR
   GOLESTANEHZADEH, an individual;          SECOND AMENDED COMPLAINT
16                                          FOR:
               Plaintiffs,
17
                                            1. COPYRIGHT INFRINGEMENT;
           v.
18                                          2. COPYRIGHT INFRINGEMENT;
   MARTINA MARKOTA aka Lady                    and
19 Alchemy aka @LadyAlchemy33, an
                                            3. DECLARATORY RELIEF
   individual; and DOES 1 THROUGH 20,
20 inclusive;
21            Defendants.
22
23
24
25
26
27
28
     SECOND AMENDED COMPLAINT                                                       1
 Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 2 of 21 Page ID #:1109




 1         Pursuant to the leave granted by the Court in its Order of May 4, 2021 (ECF No.

 2 61), Plaintiff Christopher Speidel (“Speidel”) and Plaintiff Maziar Golestanehzadeh
 3
     (“Golestanehzadeh,” collectively with Speidel, “Plaintiffs”) file this Second Amended
 4
 5 Complaint, alleging the following:
 6                                        THE PARTIES
 7
           1.    Plaintiff Speidel is, and was, at all relevant times, an individual residing in
 8
 9 the County of Los Angeles, California.
10         2.    Plaintiff Golestanehzadeh is, and was, at all relevant times, an individual
11
     residing in the County of Los Angeles, California.
12
13         3.    Speidel and Golestanehzadeh shall hereinafter be collectively referred to as

14 the “Plaintiffs.”
15
         4.      Plaintiffs are informed and believe, and on that basis, allege that Defendant
16
17 Martina Markota, aka Lady Alchemy, aka @LadyAlchemy33 (“Defendant”), is and was,
18 an individual, residing in the country of England, United Kingdom.
19
         5.     Plaintiffs are ignorant of the true names and capacities of Defendants sued
20
21 herein as DOES 1 through 20, inclusive, and therefore sues these Defendants by such
22 fictitious names. Plaintiffs will amend this Complaint to allege their true names and
23
   capacities when ascertained. Plaintiffs are informed and believes, and based thereon
24
25 allege, that each of the fictitiously named Defendants are indebted to Plaintiffs as herein
26 alleged, and that Plaintiffs’ rights against such fictitiously named Defendants arise from
27
   such indebtedness.
28
     SECOND AMENDED COMPLAINT                                                                      2
 Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 3 of 21 Page ID #:1110




 1         6.    Plaintiffs are informed and believe, and on that basis, allege that each of the

 2 Defendants was, at all relevant times, the agent, employee, partner, and/or representative
 3
     of one or more of the Defendants and was acting within the scope of such relationship.
 4
 5 Plaintiffs are further informed and believe that each Defendant herein gave consent to,
 6 ratified, and authorized the acts alleged herein to each of the remaining Defendants.
 7
                                  FACTUAL ALLEGATIONS
 8
 9         7.    At all times relevant hereto, Plaintiff Speidel has been and still is the holder

10 of the exclusive rights under the Copyright Act of 1976 (17 U.S.C. Sections 101 et seq.,
11
   and all amendments thereto) (“Copyright Act”) to reproduce, distribute, display, or
12
13 license the reproduction, distribution, and/or display of the script “Dark World,”
14 (“Work”), which is the subject of this action.
15
          8.     Plaintiff Speidel has worked in Hollywood for over 30 years. From
16
17 directing, producing and writing he has worked with some of the most prominent figures
18 in the industry. He has also spent years mentoring writers, sharing his wealth of
19
   knowledge about story and finding new talent.
20
21        9.     At all times relevant hereto, Plaintiff Golestanehzadeh has been and still is
22 the holders of the exclusive rights under the Copyright Act to reproduce, distribute,
23
   display, or license the reproduction, distribution, and/or display of the artwork that was
24
25 used in “Dark World,” (“Artwork”), which is the subject of this action.
26         10.   Plaintiff Golestanehzadeh is a 15-year veteran in the entertainment design
27
     industry.
28
     SECOND AMENDED COMPLAINT                                                                    3
 Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 4 of 21 Page ID #:1111




 1        11.    Starting in December 2017, Plaintiffs worked on, discussed, and developed a

 2 script, artwork, and an idea for a graphic novel (“Project”).
 3
          12.    Plaintiff Speidel wrote and authored the Work in or about March 2018 for
 4
 5 the Project. A copy of the Work to be used in the Project is attached as Exhibit A and
 6 incorporated herein by reference.
 7
          13.    Plaintiff Golestanehzadeh sketched and designed all of the Artwork in or
 8
 9 about June 2018 which was used in the Project. A copy of the Artwork to be used in the
10 Project is attached as Exhibit B and incorporated herein by reference.
11
         14. In or about July 2018, Golsestanehzadeh established an Indiegogo.com
12
13 account for a fundraising campaign (“Fundraising Account”) for the purpose of raising
14 funds for the creation and release of a graphic novel based on the Project.
15
         15. The Artwork was partially published online on or about September 1, 2018
16
17 on Indiegogo.com where any funds raised would go into the Fundraising Account to
18 support the completion of the Project based on the Work and Artwork, for a release date
19
   in or about August 2019 (“Estimated Release Date”).
20
21        16. On or about April 11-15, 2018, Golestanehzadeh informed Speidel that he
22 intended to invite Defendant Markota to contribute to the Project.
23
         17.     In or around June 2018, Plaintiffs Speidel and Golestanehzadeh developed
24
25 ideas to include the “Lady Alchemy” character, used by Defendant Markota, in the
26 Project.
27
         18.     Markota was to provide marketing and promotion services for the Project.
28
     SECOND AMENDED COMPLAINT                                                               4
 Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 5 of 21 Page ID #:1112




 1         19.   Golestanehzadeh finalized the Campaign by adding promotional videos and

 2 the Artwork for the Project.
 3
           20.   Golestanehzadeh then shared the Campaign log-in information for
 4
 5 Indiegogo.com to Plaintiff Speidel and Defendant Markota.
 6         21.   Plaintiffs did not include Defendant in their development meetings regarding
 7
     the Project and Campaign until late November 2018.
 8
 9         22.   Prior to this first development meeting with Defendant, the entire conception

10 and work on the copyrighted works, the Artwork and Work for the Campaign, was
11
   undertaken in this judicial district by Plaintiffs, residents of this judicial district.
12
13       23. All creators in the Project were located in Los Angeles, California while the

14 Project and Campaign were being created. The entirety of the Project was originated,
15
   created, and consummated in Los Angeles, California.
16
17       24. The subsequent Campaign was originated, created, consummated, and
18 distributed from Los Angeles, California, including to other California residents,
19
   including with Defendant’s participation at a later date, being the same Campaign to
20
21 which Defendant claims ownership.
22         25.   Beginning in November 2018, Defendant and Golestanehzadeh worked with
23
     Steve Taylor on creating merchandise related to the Project and fundraising campaign at
24
25 Indiegogo.com. Defendant and Golestanehzadeh requested that Steve Taylor design and
26 manufacture decals and posters displaying some of the art from Golestanehzadeh and
27
   subject matter of the Project and Indiegogo.com Campaign.
28
     SECOND AMENDED COMPLAINT                                                              5
 Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 6 of 21 Page ID #:1113




 1         26.    In January 2019, it was informally agreed that Mr. Taylor would

 2 manufacture decals for Defendant and Golestanehzadeh related to the Project and
 3
     Indiegogo.com Campaign, utilizing art by Golestanehzadeh.
 4
 5         27.    On January 23, 2019, Mr. Taylor sent an invoice by PayPal to Martina

 6 Markota for 400 decals requested to be printed by Plaintiffs and Defendant Markota.
 7
           28.    Defendant Markota at that time resided in England, but was to be kept
 8
 9 appraised throughout, as she would handle payment of the deposit, and later, the balance,
10 to Mr. Taylor for the merchandise, through the PayPal account for the Project.
11
         29. The invoice was to be paid upon receipt of the goods at Golestanehzadeh’s
12
13 residence in Eagle Rock, California.
14         30.    On January 25, 2019, Mr. Taylor delivered the decals that Defendant and
15
     Plaintiff Golestanehzadeh had requested to be printed, to the Golestanehzadeh residence
16
17 in Los Angeles (Eagle Rock), California.
18         31.    Defendant Markota thereafter paid Mr. Taylor through the corresponding
19
     PayPal invoice, for the merchandise related to the Campaign that had been delivered to
20
21 Eagle Rock, California.
22         32.    On or about February 15, 2019, Mr. Taylor billed Martina Markota through
23
     PayPal for a deposit of 50 percent of the total cost for the manufacturing and delivery of
24
25 posters that Defendant and Golestanehzadeh had requested, utilizing artwork related to
26 the Project created by Golestanehzadeh.
27
28
     SECOND AMENDED COMPLAINT                                                                 6
 Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 7 of 21 Page ID #:1114




 1         33.     The remaining 50 percent balance was to be paid to Mr. Taylor upon

 2 delivery of the requested posters to Golestanehzadeh, on behalf of the Campaign, at the
 3
     Golestanehzadeh residence in Eagle Rock, California.
 4
 5         34.     On or about March 19, 2019, Mr. Taylor delivered the posters relating to the

 6 Campaign, that had been ordered by Defendant and Golestanehzadeh, to the
 7
     Golestanehzadeh residence in Eagle Rock, California.
 8
 9         35.     At that time, Steve Taylor took photographs at the Golestanehzadeh

10 residence that were sent to Defendant to evidence that he had delivered the posters to
11
   Golestanehzadeh, and therefore the Project and Campaign.
12
13       36. After such confirmation of delivery of the goods, on March 20, 2019,

14 Defendant Markota paid Mr. Taylor pursuant to the PayPal invoice issued by Mr. Taylor,
15
   for the 50 percent remaining balance, for the posters the Campaign had ordered.
16
17        37. Defendant and Golestanehzadeh were kept appraised by Mr. Taylor of the
18 status of the goods throughout the separate manufacturing and delivery processes for the
19
   decals and posters. This included text messages and emails by Mr. Taylor to Defendant
20
21 and Golestanehzadeh.
22         38.     In May 2019, Defendant and Golestanehzadeh ordered more posters related
23
     to the Campaign and Project, containing artwork by Golestanehzadeh, from
24
25 VGKids.com. Attached as Exhibit C is a true and correct copy of the invoice for the
26 poster order.
27
28
     SECOND AMENDED COMPLAINT                                                                7
 Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 8 of 21 Page ID #:1115




 1         39.    Defendant confirmed the order for the posters in email communication.

 2 Attached as Exhibit D is a true and correct copy of the email from Defendant to
 3
     VGKids.com, confirming the order for the posters, to be delivered to the
 4
 5 Golestanehzadeh residence in Los Angeles, California.
 6         40.    In May 2019, the posters were successfully delivered to the Golestanehzadeh
 7
     residence in Los Angeles, California.
 8
 9         41.    Thereafter, all of the above items of merchandise were offered separately as

10 incentives to invest in the Indiegogo.com Campaign, by Plaintiffs and Defendant on the
11
   Indiegogo.com page for the Campaign.
12
13       42. Every unit of the posters and decals were sold. They were then distributed

14 separately from Eagle Rock, California, and Los Angeles, California, to the many
15
   Indiegogo.com Campaign supporters who invested in the Campaign to complete the
16
17 Project, located throughout the United States.
18         43.    Some of the products were distributed to citizens of the United States
19
     located in California.
20
21         44.    Said merchandise was delivered to Los Angeles, California, and sent to the
22 Campaign supporters from Los Angeles, California.
23
       45. The items were sent to the Campaign supporters through utilization of the
24
25 Stamps.com postage system.
26
27
28
      SECOND AMENDED COMPLAINT                                                              8
 Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 9 of 21 Page ID #:1116




 1         46.     Defendant was always informed and always had access to the Stamps.com

 2 account for the Campaign, through which the merchandise was sent from Los Angeles,
 3
     California.
 4
 5         47.     Attached as Exhibit E is a true and correct copy of an email communication

 6 from Defendant to personnel for Stamps.com.
 7
           48.     Los Angeles, California also served as the return address for any returns of
 8
 9 merchandise from the supporters.
10         49.     Eagle Rock, California and Los Angeles, California therefore served as the
11
     distribution hub for the United States for merchandise related to the Indiegogo.com
12
13 fundraising Campaign, of which Defendant now claims ownership.
14         50.     Golestanehzadeh finalized the Fundraising Account by adding promotional
15
     videos and the Artwork for the Project. Golestanehzadeh then shared the Fundraising
16
17 Account login information with both Speidel and Defendant.
18         51.     As of December 21, 2020, the Campaign raised a total of $53,934.
19
           52.     Defendant Markota has unlawfully claimed ownership of the Campaign, the
20
21 Work, the Artwork, and the Project, and has falsely accused Plaintiffs of acting in bad
22 faith by stealing money from the Campaign.
23
          53. On or about December 5, 2019, Plaintiffs discovered that Defendant had
24
25 locked Plaintiffs out of the Fundraising Account, took unlawful ownership of the Project,
26 and has subsequently disseminated the Work and the Artwork, respectively, without
27
   Plaintiffs’ consent through various online forums, including, but not limited to, the
28
     SECOND AMENDED COMPLAINT                                                                 9
Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 10 of 21 Page ID #:1117




 1 aforementioned indiegogo.com, youtube.com, twitter.com, and wix.com, has unlawfully
 2 claimed ownership of the Work, the Artwork, and the Project, and has falsely accused
 3
     Plaintiffs of acting in bad faith by allegedly stealing monies from the Fundraising
 4
 5 Account.
 6         54.    After being locked out of the account, Defendant Markota began publishing
 7
     false statements online about Plaintiffs.
 8
 9         55.    Defendant was therefore involved in the design, approval, ordering, and

10 payment for the above merchandise related to the Campaign.
11
          56. Defendant therefore engaged in selling products to residents of the forum
12
13 state using crowdfunding websites, acts constituting expressly aimed intentional acts at
14 the forum state for this action, California.
15
          57. Defendant by selling these goods in the Campaign with Plaintiffs to
16
17 residents of California, which Campaign she now claims sole ownership, therefore
18 purposefully directed her activities at the forum state for this action, California.
19
         58. Defendant by selling these goods in the Campaign with Plaintiffs to
20
21 residents of California, which Campaign she now claims sole ownership, therefore
22 consummated transactions with the forum state for this action, California, and residents
23
   thereof.
24
25         59.    Defendant after taking part in such delivery and sale of these products to
26 residents in California and other states, Defendant converted the funds to her sole
27
28
      SECOND AMENDED COMPLAINT                                                                 10
Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 11 of 21 Page ID #:1118




 1 possession and use, therefore greatly damaging Plaintiffs, including in these acts aimed at
 2 California residents.
 3
           60.   Plaintiffs, being residents of California, were damaged by these intentional
 4
 5 malicious acts by Defendant. The harm that arose from Defendant’s forum-related
 6 activities was therefore suffered in California, by California residents as well.
 7
           61.   California residents were also harmed by Defendant in that her unlawful
 8
 9 seizure of the Campaign denied them the actual Work and Artwork that were to be
10 included in the Project, which they paid money to support. Defendant also therefore
11
   damaged these California residents, in addition to the Campaign supporters located
12
13 throughout the United States.
14         62.   Plaintiffs were never employed by Defendant either as an employee or
15
     independent contractor.
16
17         63.   Plaintiffs have never entered into any agreement, oral or written, with
18 Defendant regarding any copyrighted works, texts, or graphic designs they have created
19
   for anyone, at any time, whereby they have assigned, transferred, or licensed any
20
21 copyright rights to Defendant.
22         64.   Plaintiffs have never received payments from Defendant for any work.
23
           65.   Speidel applied for copyright registration for the Work on April 8, 2020. The
24
25 copyright registration was issued as Registration No. TXu002188251. A copy of the
26 copyright registration is attached as Exhibit F and incorporated herein by reference.
27
28
     SECOND AMENDED COMPLAINT                                                               11
Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 12 of 21 Page ID #:1119




 1         66.   Golestanehzadeh applied for copyright registration on the Artwork on March

 2 4, 2020. The copyright registration was issued as Registration No. VAu001398698. A
 3
     copy of the copyright registration is attached as Exhibit G and incorporated herein by
 4
 5 reference.
 6         67.   Prior to filing this lawsuit Plaintiffs sent DMCA takedown notices to, among
 7
     others, Indiegogo.com and youtube.com requesting that the Defendant Markota’s sites be
 8
 9 blocked because it displayed copyrighted content. Attached as Exhibit H are true and
10 correct copies of the takedown notice sent to indiegogo.com, and the acknowledgement
11
   of the takedown notice sent to youtube.com.
12
13        68. Plaintiffs were informed by indiegogo.com and youtube.com after they sent

14 in the notices that Defendant had responded with counter notifications. Copies of the
15
   responses were sent to Plaintiff Speidel. They identify Defendant’s address as 35
16
17 Grandmour Drive, Red Hook, NY 12571. Attached as Exhibit I are true and correct
18 copies of the two responses by indiegogo.com and youtube.com, respectively.
19
          69. Indiegogo.com initially placed a hold on the Fundraising Account, but
20
21 released the account stating that Plaintiffs needed to obtain a court order for
22 Indiegogo.com to cease publishing the Project.
23
         70. Youtube.com initially placed a hold on the uploading of content, but
24
25 released the account stating that Plaintiffs needed to obtain a court order for Youtube.com
26 to cease publishing the Project.
27
28
     SECOND AMENDED COMPLAINT                                                                 12
Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 13 of 21 Page ID #:1120




 1         71.   Plaintiffs are informed and believe and based thereon allege that Defendant

 2 is presently a resident of England, United Kingdom.
 3
 4
 5                               JURISDICTION AND VENUE

 6         72.   The Court has original jurisdiction of this action pursuant to 17 U.S.C.
 7
     Section 501, et seq., and 28 U.S.C. Section 1338(a).
 8
 9         73.   Venue is proper in this judicial district, pursuant to 28 U.S.C. Section

10 1391(b) in that a substantial part of the events giving rise to the claims occurred in this
11
   judicial district, and under 28 U.S.C. Section 1400(b) in that it is a judicial district where
12
13 Defendants have committed acts of copyright infringement and had a regular and
14 established place of business. All Defendants solicit, transact, and are doing business
15
   within the State of California. Defendants have committed unlawful and tortuous acts
16
17 both within and outside the State of California causing injury in California. Plaintiffs’
18 claims arise out of the conduct that gives rise to personal jurisdiction over Defendants.
19
20
21                                FIRST CAUSE OF ACTION
22                              COPYRIGHT INFRINGEMENT
23
                                 (Plaintiff Speidel against all Defendants)
24
25         74.   Plaintiffs refer to paragraphs 1 through 73 of this Complaint and incorporate
26 them by reference, as if the same were set forth herein in their entirety.
27
28
     SECOND AMENDED COMPLAINT                                                                  13
Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 14 of 21 Page ID #:1121




 1           75.   At all times relevant hereto, Speidel has been the owner of the Work

 2 reproduced, distributed and publicly displayed by Defendants through various websites,
 3
     including without limitation: Indiegogo.com, Twitter.com, Youtube.com, and Dlive.tv.
 4
 5           76.   Speidel has applied for registration of the Work with the U.S. Copyright

 6 Office, and registration of the copyright has been issued.
 7
             77.   Without authorization, Defendants reproduced or substantially copied the
 8
 9 Work and distributed the Work online on various websites.
10           78.   Defendants infringed the copyright in Speidel’s Work by copying,
11
     reproducing, distributing and/or publicly displaying the Work by and through various
12
13 websites including, but not limited to, Indiegogo.com
14 (https://www.indiegogo.com/projects/lady-alchemy-mutus-liber-graphic-novel#/),
15
   Youtube.com (https://www.youtube.com/watch?v=07dkM_M7Xl0), and Dlive.tv,
16
17 without proper approval or authorization of Speidel.
18           79.   Defendants knew the Work belonged to Speidel and that they did not have
19
     permission to exploit Speidel’s Work.
20
21           80.   Speidel is the sole creator of the Work.
22           81.   No contract exists between Speidel and Defendants for the creation of the
23
     Work.
24
25           82.   No contract exists assigning any Copyright from Speidel to Defendants.
26           83.   Speidel never assigned any copyright to the Work to Defendants.
27
             84.   Defendants knew their acts constituted copyright infringement.
28
     SECOND AMENDED COMPLAINT                                                                  14
Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 15 of 21 Page ID #:1122




 1         85.   Defendants’ conduct was willful within the meaning of the Copyright Act.

 2         86.   As a result of their wrongful conduct, Defendants are liable to Plaintiff
 3
     Speidel for copyright infringement pursuant to 17 U.S.C. Section 501. Speidel has
 4
 5 suffered, and will continue to suffer, substantial losses, including but not limited to
 6 damage to his artistic reputation.
 7
           87.   Speidel is entitled to recover damages, which include its losses and any and
 8
 9 all profits Defendants have made as a result of its wrongful conduct pursuant to 17 U.S.C.
10 Section 504. Alternatively, Speidel is entitled to statutory damages under 17 U.S.C.
11
   Section 504(c)(2).
12
13       88. Speidel is entitled to recover his attorneys’ fees and costs of suits pursuant to

14 17 U.S.C. Section 505.
15
                                    SECOND CAUSE OF ACTION
16
17                                 COPYRIGHT INFRINGEMENT
18                          (Plaintiff Golestanehzadeh against all Defendants)
19
           89.   Plaintiffs refer to paragraphs 1 through 88 of this Complaint and incorporate
20
21 them by reference, as if the same were set forth herein in their entirety.
22         90.   At all times relevant hereto, Golestanehzadeh has been the owner of the
23
     Artwork reproduced, distributed and publicly displayed by Defendants through various
24
25 websites, including without limitation: Indiegogo.com, Twitter.com, Youtube.com,
26 Patreon.com, Wix.com, and Instagram.com, without proper approval or authorization of
27
   Golestanehzadeh.
28
     SECOND AMENDED COMPLAINT                                                                15
Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 16 of 21 Page ID #:1123




 1         91.    Golestanehzadeh has applied for registration of the Artwork with the U.S.

 2 Copyright Office, and registration of the copyright has been issued.
 3
           92.    Without authorization, Defendants reproduced and distributed the Artwork
 4
 5 online on various websites. A sample of infringing artwork as compared to the Artwork
 6 currently displayed by Defendants is attached as Exhibit J, and incorporated herein by
 7
     reference.
 8
 9         93.    Defendants infringed the copyright in Golestanehzadeh’s Artwork by

10 reproducing, distributing and/or publicly displaying the Artwork by and through various
11
   websites without proper approval or authorization of Golestanehzadeh, including without
12
13 limitation: Indiegogo.com, Twitter.com, Youtube.com, Patreon.com
14 (https://www.patreon.com/MartinaMarkota and
15
   https://www.patreon.com/LadyAlchemy), Wix.com (https://www.lady-
16
17 alchemy.com/shop and https://www.martinamarkota.com/shop), and Instagram.com.
18         94.    Attached as Exhibit K are true and correct screenshots of some of the various
19
     website pages on which Defendants have reproduced, distributed, and/or publicly
20
21 displayed the Artwork, incorporated herein by reference.
22         95.    Defendants knew the Artwork belonged to Golestanehzadeh and that they
23
     did not have permission to exploit Golestanehzadeh’s artwork.
24
25         96.    Golestanehzadeh is the sole creator of the Artwork.
26         97.    No contract exists between Golestanehzadeh and Defendants for the creation
27
     of the Artwork for Defendants.
28
     SECOND AMENDED COMPLAINT                                                                 16
Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 17 of 21 Page ID #:1124




 1         98.    No contract exists assigning any Copyright from Golestanehzadeh to

 2 Defendants.
 3
           99.    Golestanehzadeh never assigned any copyright to the Artwork to
 4
 5 Defendants.
 6         100. Defendants knew their acts constituted copyright infringement.
 7
           101. Defendants’ conduct was willful within the meaning of the Copyright Act.
 8
 9         102. As a result of their wrongful conduct, Defendants are liable to Plaintiff

10 Golestanehzadeh for copyright infringement pursuant to 17 U.S.C. Section 501.
11
   Golestanehzadeh has suffered, and will continue to suffer, substantial losses, including
12
13 but not limited to damage to his artistic reputation.
14         103. Golestanehzadeh is entitled to recover damages, which include its losses and
15
     any and all profits Defendants have made as a result of its wrongful conduct pursuant to
16
17 17 U.S.C. Section 504. Alternatively, Golestanehzadeh is entitled to statutory damages
18 under 17 U.S.C. Section 504(c)(2).
19
         104. Golestanehzadeh is entitled to recover his attorneys’ fees and costs of suits
20
21 pursuant to 17 U.S.C. Section 505.
22                                    THIRD CAUSE OF ACTION
23
                                       DECLARATORY RELIEF
24
25                                   (Plaintiffs against all Defendants)
26         105. Plaintiffs refer to paragraphs 1 through 104 of this Complaint and
27
     incorporate them by reference, as if the same were set forth herein in their entirety.
28
      SECOND AMENDED COMPLAINT                                                                17
Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 18 of 21 Page ID #:1125




 1         106. An actual controversy has arisen and now exists between Plaintiffs and

 2 Defendants. Plaintiff Speidel claims ownership of the Work and Plaintiff
 3
     Golestanehzadeh claims ownership of the Artwork. Plaintiffs also claim ownership of
 4
 5 the Project.
 6         107. Defendants falsely claim ownership of the Work, the Artwork, and the
 7
     Project. The Parties failed to enter into a written contract, but instead entered into an oral
 8
 9 Agreement for collaboration in the Project after Plaintiffs had already drafted a script and
10 drawn Artwork, respectively.
11
         108. The Parties’ collaboration was only for the use of Defendant’s persona for
12
13 one of the characters in the Work.
14         109. Plaintiff Speidel is the sole creator of the Work.
15
           110. Plaintiff Golestanehzadeh is the sole creator of the Artwork.
16
17         111. No contract exists between Plaintiffs and Defendant for the creation of the
18 Work and Artwork, respectively.
19
        112. No contract exists assigning any Copyright from Plaintiffs to Defendants.
20
21      113. Plaintiffs never assigned any copyright to the Work and Artwork,
22 respectively, to Defendants.
23
         114. Plaintiffs desire a judicial determination of their rights and duties, and a
24
25 declaration as to their ownership of the Work and Artwork, respectively.
26         115. A judicial declaration is necessary and appropriate at this time under the
27
     circumstances in order that Plaintiffs may ascertain their rights and duties.
28
      SECOND AMENDED COMPLAINT                                                                   18
Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 19 of 21 Page ID #:1126




 1
 2
 3
                                     PRAYER FOR RELIEF
 4
 5         WHEREFORE, Plaintiffs pray judgment against Defendants, as follows:

 6         1.     That the Court enter a judgment against Defendants that they have willfully
 7
     infringed Plaintiffs’ rights in federally registered copyrights under 17 U.S.C. Section 501;
 8
 9         2.     That the Court issue injunctive relief against Defendants, and that Defendants,

10 their agents, representatives, servants, employees, attorneys, successors and assigns, and
11
   all others in active concert or participation with them, be enjoined and restrained from
12
13 copying, posting or making any other infringing use or infringing distribution of the Work
14 and Artwork owned and/or registered to Plaintiffs, respectively;
15
         3.   That the Court enter an order of impoundment pursuant to 17 U.S.C. Sections
16
17 503 and 509(a) impounding all infringing copies of Plaintiffs’ Work and Artwork, which
18 is in Defendants’ possession or under their control;
19
          4.    That the Court order Defendants to pay Plaintiffs’ general, special, actual and
20
21 statutory damages as follows:
22         a.     Plaintiffs’ damages and Defendants’ profits pursuant to 17 U.S.C. Section
23
     504(b), or in the alternative, enhanced statutory damages pursuant to 17 U.S.C. Section
24
25 504(c)(2), for Defendants’ willful infringement of Plaintiffs’ copyrights.
26
27
28
     SECOND AMENDED COMPLAINT                                                                 19
Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 20 of 21 Page ID #:1127




 1         5.       That the Court order Defendants to pay for punitive and exemplary damages

 2 in an amount to punish Defendants and to deter others from engaging in similar
 3
     misconduct;
 4
 5         6.       That the Court order Defendants to pay Plaintiffs both the costs of this action

 6 and the reasonable attorneys’ fees incurred in prosecuting this action pursuant to 17 U.S.C.
 7
     Section 504;
 8
 9         7.       That the Court declare Plaintiffs are the sole copyright owners of the Work

10 and Artwork, respectively, and that Defendants have infringed upon Plaintiffs’ copyrights;
11
   and
12
13       8.   That the Court grant to Plaintiffs such other and further relief as the Court may

14 deem just and proper.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     SECOND AMENDED COMPLAINT                                                                   20
Case 2:20-cv-04653-MCS-AS Document 62 Filed 05/18/21 Page 21 of 21 Page ID #:1128




1 DATED: May 18, 2021                     LUM LAW GROUP
2
3                                         /s/ Albert Justin Lum
4                                         Albert Justin Lum, Esq.

5
6                                         CNT LAW GROUP

7
                                          /s/ Cindy Tran_______________
8                                         Cindy Tran, Esq.

9                                         Attorneys for Plaintiffs
10                                        CHRISTOPHER SPEIDEL and MAZIAR
                                          GOLESTANEHZADEH
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     SECOND AMENDED COMPLAINT                                                       21
